Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The claims received 9/8/2022 are entered. Claims 2, 5-6, 14, and 16-17 are cancelled. Claims 21-26 are new.
Election/Restrictions
Applicant’s election without traverse of Main species II (figure 15) and Sub-Species a (figure 1) in the reply filed on 5/26/2022 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  
line 3 of claim 1 recites “hydroscopic”.  
Claim 10 depends from cancelled claim 5. Claim 10 will be examined as if it depends from claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21-22 and 24-25 include “zero liquid water discharge” however the waste water of the instant system is discharged therefor applicant has not shown possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21-22 and 24-25 as noted above in regard to 112(a) there is liquid discharge in the instant system/method; therefor it appears that applicant is using the term inconsistently with its accepted meaning. As no explicit alternative definition has been provided the scope of the claims is unknown.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7, 10-13, 15, 18-22, and 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonds et al (US 6,855,257) in view of Coke (US 5,145,585)
Regarding claims 1 and 13, Bonds discloses a method of reducing liquid discharge from a process that generates waste water, the method comprising:
contacting a hygroscopic fluid with a heat exchanger (it is understood that water cooled by the cooling tower is used at a heat exchanger) and a fluid-air contactor (12) having an air stream, wherein the hygroscopic working fluid comprises a desiccant and water (such as “sodium hydroxide” 3:29-30 which is hygroscopic);
transferring thermal energy to the hygroscopic working fluid via the heat exchanger (as above it’s understood that the capacity of the working fluid post cooling tower is utilized to some purpose in a heat exchanger), and flowing the hygroscopic working fluid from the heat exchanger to the fluid-air contactor (figure 1 shows the recirculation of the hygroscopic working fluid);
contacting the hygroscopic working fluid with the air stream of the fluid-air contactor (within 12);
transferring water from the hygroscopic working fluid to the air stream (5:55-57), collecting the resulting hygroscopic working fluid and circulating it (shown flowing from 12 in figure 1) to the process heat exchanger (again as noted above it is understood that the cooling capacity produced by the cooling tower is used for some purpose at a heat exchanger);
directing waste water away from the process that generates waste water (from feed upstream of 16) to form a mixture in a makeup tank (18) with at least a portion of the hygroscopic working fluid (recirculating from 12) at conditions to precipitate dissolved impurities from the mixture (ultimately removed to waste vessel 24); and
filtering the precipitate from the mixture (at filtration device 14) to form a filtrate and directing the filtrate to combine with the circulating hygroscopic working fluid.
Although it is understood in the context of the art that Bonds system includes a heat exchanger to utilize the cooling capacity achieved by the system, none is explicitly shown. To remedy this deficiency Coke is provided. Coke discloses a similar cooling tower circuit having process heat exchangers (28) for exchanging heat between the cooling tower circuit fluid and a process fluid. It would have been obvious to one of ordinary skill in the art to have provided Bonds with the process heat exchanger of Coke in order to utilize the cooling capacity produced by the system, thereby increasing efficiency. Notably not using any capacity is zero efficiency.
Further regarding claim 13, the references are mapped to the method of claim 1 above; however in the context of the art it is clear that the method is accomplished as presented with the system of claim 13.
Regarding claims 3 and 15, Bonds further discloses evaporating water from the hygroscopic working fluid in the fluid-air contactor (12; 5:55-57).
Regarding claim 4, Bonds as modified further discloses the heat exchanger (28 provided by Coke) is configured to thermally drive evaporation of water from the hygroscopic working fluid corresponding to the amount of waste water provided (as the process heat exchangers provide heat evaporation is enhanced).
Regarding claims 7 and 18, Bonds discloses waste water or feed water, but is silent concerning its further upstream source. The examiner takes official notice that sea water (a concentrated salt stream) is old and well known for use in cooling. It would have been obvious to one of ordinary skill in the art to have utilized sea water due to its vast abundance.
Regarding claims 10 and 19, Bonds discloses the fluid-air contactor (12) is configured to transfer an amount of water from the hygroscopic working fluid to the air stream about equal to an amount of waste water that is added to the makeup mix tank (it is understood in context that the amount of water lost is about equal to the make up water as the system does not run dry nor fill over capacity).
Regarding claims 11 and 20, Bonds discloses the hygroscopic working fluid comprises an aqueous solution including sodium hydroxide or sulfuric acid (3:29-30).
Regarding claim 12, Bonds further discloses the waste water has a higher TDS than the hygroscopic working fluid (as the elements are precipitated out at 14 the TDS is decreased).
Regarding claims 21-22 and 24-25, As best understood, Bond provides that the liquid water is utilized and therefor is “zero liquid discharge”.
Claims 23 and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonds et al (US 6,855,257), in view of Coke (US 5,145,585), and in further view of either Iijima (US 6,485,547), Williams et al (US 6,183,646), or Wallace (US 9,045,351).
Regarding claims 23 and 26, Bond discloses feed water but lacks a desalination process of the upstream feed water. Iijima, Williams, and Wallace all disclose desalination water to produce a feed water. It would have been obvious to one of ordinary skill in the art to have provided Bond with the feed water streams as disclosed by Iijima, Williams, or Wallace in order to reduce fouling caused by salt in the system.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 8 and 9 includes the mass concentration of desiccant in the makeup mix tank is at least about 5% or 15% respectively. Relative to the prior art (in this context) these values are extremely high. Although very high concentrations are of course known, see Hellman (US 5,024,062) for example who includes values up to 72%.  As stated repeatedly in Bonds Coke and other references or record fouling within the cooling tower is undesirable. Although desiccant is present, for example in Bonds to adjust the pH to an appropriate level in order to reduce corrosion, raising the amount of desiccant to the claimed level is not obvious in light of any known art of record within the context of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763